DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/28/22 have been fully considered but they are not persuasive. 
	In regards to the written description rejection: Applicant argues, page 11, that the claimed invention uses the analysis device to determine the movement profile and to perform fatigue detection based on or using the vibration signal.  Further, that the fatigue detection is performed using a “frequency band” portion of the vibration signal.  Applicant states that the claims do not require a “tri-axial accelerometer having a single output value”.  Applicant states, page 12, that there is no requirement for a single output value but that it would be reasonable to use the output signal from only one axis to generate the vibration signal, as would be known by those of skill in the art. 
	If the requirement is not that the tri-axial accelerometer has a single output, then applicant has still not made clear to a person having ordinary skill in the art before the effective filing date of the invention that the inventor had possession of the claimed invention because it is still not clear how the device works.  If there is a tri-axial accelerometer, which is the only sensor supported by applicant’s specification, which output (among the three) is supposed to be used? Applicant states, page 12, that a person having ordinary skill in the art could reasonably use the output signal from only one axis.  The examiner respectfully disagrees.  Using only a tri-axial accelerometer, there will be three signals output corresponding to the three orthogonal directions, see annotated Fig. 2a, below. The guide carriage 14 moves in the x-direction along the guide rail 12.  If only the one x-direction output is used, then there is no discerning vibration and only a movement profile of the acceleration of the guide carriage 14 in one direction.  If only the y-direction is used, then a vibration in the y-direction will not show the movement profile or any accelerations in the direction of movement of the guide carriage because it is detecting in a direction orthogonal to the direction of movement along the guide rail 12. If only the z-direction used, then a vibration in the z-direction will not show the movement profile or any accelerations in the direction of movement along the guide rail because it is detecting accelerations orthogonal to the guide rail.   If the sensor detects the vibration signal, and the sensor is a tri-axial accelerometer, what is the vibration signal? If only one vibration signal is used (and it is either a single output from the sensor), what direction is it detecting in to indicate accelerations in more than one direction? If only one vibration signal is used and it combines the three outputs from the sensor, how are they combined?  Applicant states, page 14, that Fig. 4 of the original disclosure illustrates an exemplary vibration signal and the profiles (standstill, starting, braking, acceleration, etc.).  What is the “vibration signal” and how is it obtained from the tri-axial accelerometer? 

    PNG
    media_image1.png
    520
    776
    media_image1.png
    Greyscale

In regards to the enablement rejections: Applicant points to Fig. 4. Applicant also reiterates, page 15, that a person having ordinary skill in the art would understand (i) to use one signal output of the sensor, and/or combine the signal outputs.  How would a person having ordinary skill in the art combine the signals?  How would a person having ordinary skill in the art use three outputs from a tri-axial accelerometer and combine them or, alternatively, use only one of them to carry out the invention of claim 1? The discussion of the vibration signal on page 14 states that the Fig. 4 explains how the vibration signal is used to determine a movement profile. The movement profile will only be movement in one direction because the guide carriage 14 can only move along the guide rail 12 in one direction.  A signal indicating movement along the guide rail 12 will only show accelerations on the direction of the guide rail.  Therefore, the question of “is the vibration in the same direction as translational movement?” is pertinent.  If applicant is arguing “a vibration signal” to distinguish the invention from the prior art, how is the vibration signal from a tri-axial accelerometer used such that it differs from the prior art? 
	Applicant states, page 15, that “Since, claim 1 recites no directional requirement of the vibration signal, any one or more signal outputs of a multi-axis sensor could be used without requiring specific positioning of the multi-axis sensor on the device.” The position or orientation of the sensor on the guide carriage has no bearing on how to use one output, or how to use multiple outputs, from a tri-axial accelerometer to carry out the invention.  If only a single output can be used, then it is still unclear how a single accelerometer can be used to carry out the invention. If a combined output can be used, then it is still unclear how a tri-axial accelerometer can be used to carry out the invention. 

In regards to the prior art rejection: Applicant argues that Glueck detects a vibration signal and an acceleration signal. Applicant argues that the instant invention overcomes the “two-signal configuration” of Glueck and uses only one signal to determine the movement profile and to perform fatigue detection. Applicant relies on the “two-signal configuration” of Glueck as differentiating the instant invention from the prior art.  However, the outstanding rejections under 112(a) coincide with the prior art rejection because applicant cannot distinguish the operation of Glueck over the instant invention without relying on limitations of functionality of the instant invention which have not been made clear by the disclosure.  Applicant argues that the instant invention only uses one signal while Glueck uses two.  How does the instant invention use a single signal to detect accelerations in three directions? Applicant states, page 19, with respect to the vertical and horizontal signals of Glueck, “The signals [from two different accelerometers measuring different axes] cannot be reasonably considered to be the same signals because the signals measure variables in different axes.”  This premise is what raises the question the examiner is asking with respect to the 112 rejections above. (page 19): “The invention of claim 1 overcomes the two-signal configuration of Glueck and uses only one signal to determine the movement profile and determine fatigue detection.” Applicant seems to state that the difference is because the vibration signal (of the instant invention) is being used and it is gathered from a tri-axial accelerometer then it is different from prior art which needs to examine accelerations along an axis independently.  If only a single signal is being used from a tri-axial accelerometer, which one is used and how is it being used?  Applicant states that claim 1 does not require two separate signals along specified axes (although a tri-axial accelerometer is used) and instead uses only one signal to determine the movement profile and determine fatigue detection.  Applicant has not identified how the instant invention uses only one signal from a tri-axial accelerometer, whether only one (x,y, or z) output is used or, alternatively, how a combined output is used. Applicant states that “the acceleration signal and the vibration signal of Glueck are different signals because the signals measure variables in different axes.” Further, “The invention of claim 1 overcomes the “two-signal configuration” of Glueck and uses only one signal to determine the movement profile and to perform fatigue detection.”  However, it is still unclear how a single signal is used from the tri-axial accelerometer. 

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant’s claims 1, 14, and 15 require a vibration sensor which outputs a vibration signal. Applicant has not pointed out where the claims are supported, nor does there appear to be a written description of the claim limitation (claim 1) “A guide comprising: a guide part; a guide component configured to be guided and movable via the guide part; a sensor is configured to detect a vibration signal of the guide component a frequency range from 0 to 20 kHz; an analysis device is configured to analyze the vibration signal detected by the sensor, and wherein the analysis device is configured (i) to determine a movement profile of the guide component using  the vibration signal, and (ii) to perform fatigue detection of the guide component using the vibration signal, wherein the movement profile includes  at least one of a standstill profile, a starting profile, an acceleration profile, a profile of constant velocity, and a braking profile, and wherein the analysis device is configured to perform the fatigue detection using only a portion of the vibration signal corresponding to in the profile of constant velocity.”, (claim 14) “A sensor assembly for a guide having a guide part and a guide component configured to be guided and movable via the guide part, the sensor assembly comprising: a sensor configured to detect a vibration signal of the guide component in a frequency range from 0 to 20 kHz; and an analysis device configured to analyze the vibration signal detected by the sensor, the analysis device configured i) to determine a movement profile of the guide component using  the vibration signal, and (ii) to perform fatigue detection of the guide component using the vibration signal, wherein the movement profile includes a standstill profile, a starting profile, an acceleration profile, a profile of constant velocity, and a braking profile, and wherein the analysis device is configured to perform the fatigue detection using only a portion of the vibration signal corresponding to the profile of constant velocity.", (claim 15) “A method of using a sensor assembly for a guide having a guide part and a guide component configured to be guided and movable via the guide part, the sensor assembly having a sensor configured to detect a vibration signal of the guide component and an analysis device configured to analyze the vibration signal detected by the sensor, the method comprising: detecting the vibration signal of the guide component in a frequency range from 0 to 20 kHz using the sensor; determining a movement profile of the guide component using the vibration signal detected by the sensor, the movement profile including at least one of a standstill profile, a starting profile, an acceleration profile, a profile of constant velocity, and a braking profile; and performing fatigue detection of the guide component using only a portion of the vibration signal corresponding to the profile of constant velocity.”
	Specifically, applicant has not pointed to support in the application for a sensor which outputs a vibration signal capable of determining both the movement profile and fatigue detection from the same, singular vibration signal. The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.  As understood by the examiner, the sensor is a tri-axial accelerometer and there is no support for a tri-axial accelerometer having a single output value nor how a single output value from a tri-axial accelerometer (or plural sensors) is or can be used to determine vibration and movement in the application as filed.

Claims 1-3, and 6-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
	Claim 1 states, “A guide comprising: a guide part; a guide component configured to be guided and movable via the guide part; a sensor is configured to detect a vibration signal of the guide component a frequency range from 0 to 20 kHz; an analysis device is configured to analyze the vibration signal detected by the sensor, and wherein the analysis device is configured (i) to determine a movement profile of the guide component using  the vibration signal, and (ii) to perform fatigue detection of the guide component using the vibration signal, wherein the movement profile includes  at least one of a standstill profile, a starting profile, an acceleration profile, a profile of constant velocity, and a braking profile, and wherein the analysis device is configured to perform the fatigue detection using only a portion of the vibration signal corresponding to in the profile of constant velocity.”
	Claim 14 states, “A sensor assembly for a guide having a guide part and a guide component configured to be guided and movable via the guide part, the sensor assembly comprising: a sensor configured to detect a vibration signal of the guide component in a frequency range from 0 to 20 kHz; and an analysis device configured to analyze the vibration signal detected by the sensor, the analysis device configured i) to determine a movement profile of the guide component using  the vibration signal, and (ii) to perform fatigue detection of the guide component using the vibration signal, wherein the movement profile includes a standstill profile, a starting profile, an acceleration profile, a profile of constant velocity, and a braking profile, and wherein the analysis device is configured to perform the fatigue detection using only a portion of the vibration signal corresponding to the profile of constant velocity."
	Claim 15 states, “A method of using a sensor assembly for a guide having a guide part and a guide component configured to be guided and movable via the guide part, the sensor assembly having a sensor configured to detect a vibration signal of the guide component and an analysis device configured to analyze the vibration signal detected by the sensor, the method comprising: detecting the vibration signal of the guide component in a frequency range from 0 to 20 kHz using the sensor; determining a movement profile of the guide component using the vibration signal detected by the sensor, the movement profile including at least one of a standstill profile, a starting profile, an acceleration profile, a profile of constant velocity, and a braking profile; and performing fatigue detection of the guide component using only a portion of the vibration signal corresponding to the profile of constant velocity.”
	It is unclear how a single vibration signal can indicate a vibration signal, a standstill profile, a starting profile, an acceleration profile, a profile of constant velocity, and a braking profile.  If the vibration and acceleration are not in the same direction, then it is unclear how the device can be expected to measure vibration in a direction perpendicular to acceleration.  Is the vibration in the same direction as translational movement?  If the signal is from a tri-axial accelerometer, as indicated in published paragraph [0036], then the tri-axial accelerometer has three output signals (an X, Y, and Z component).  The only conceivable alternative provided by the applicant is a plurality of sensors.  A person having ordinary skill in the art before the effective filing date of the invention using a tri-axial accelerometer will expect three output signals (three tri-axial accelerometer datasheets have been provided by the examiner: Model EGAXT3, 832M1, and annular ceramic sensor type 8762A).  Applicant has not pointed to any working example which uses a tri-axial accelerometer including a single-signal output.  Applicant has not provided any direction as to discerning the output of the tri-axial accelerometer sensor (or a plurality of sensors) as a single vibration signal.  Given the level of predictability in the art and the direction and guidance of the specification, it is unclear how a person having ordinary skill in the art before the effective filing date of the invention should use a sensor (the specification indicates that the sensor is a tri-axial accelerometer), use a singular vibration signal from the accelerometer, and determine vibration and acceleration of the sensor assembly as required by claims 1-3, 6-15.  

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 14-15 (Due to the examiner’s lack of understanding outlined in the rejections under 35 U.S.C. 112, the claims as best understood by the examiner will be rejected over the prior art.) are rejected under 35 U.S.C. 103 as being unpatentable over applicant-cited DE102009033137 (herein after “Glueck”).
Claim 1: Glueck teaches a guide comprising: a guide part (guide rail 2, Fig. 1); a guide component (carriage 3) configured to be guided and movable via the guide part (See Fig. 1);
	 a sensor (vibration sensor 9 and acceleration sensor 10; these detect in the vertical direction (arrow 12; Fig. 1) and horizontal direction (arrow 13)) is configured to detect a vibration signal (Glueck uses two sensors to determine the vibration signal, therefore the signals from both the vibration sensor 9 and acceleration sensor 10 are considered the vibration signal) of the guide component ([0033] the vibration sensor 9 detects vertical movements of the guide carriage 3 while the acceleration sensor 10 detects horizontal accelerations in the direction of movement of the guide carriage 3); 
	an analysis device (evaluation unit 11; [0034] The integrated evaluation electronics of the evaluation unit 11, on the one hand, evaluate the signal from the vibration sensor 9, for example a characteristic value and trend formation of the vibration frequency and vibration amplitude; on the other hand, it also monitors the signals of the acceleration sensor 10, which senses the accelerations of the guide carriage 3 along the guide rail 2, to draw conclusions about the current state of movement of the guide carriage 3.) is configured to analyze the vibration signal detected by the sensor, and 
	wherein the analysis device is configured (i) to determine a movement profile of the guide component using  the vibration signal (Glueck determines a vibration of the device using the signals from the vibration sensor 9 only during a time t, also indicated within the temporal measurement window 27.  The temporal measurement window is chosen based on the acceleration profile determined from the acceleration sensor, which is measuring in the horizontal direction, when the acceleration data is within an appropriate level (predefined setpoint window 23) as indicated in Fig. 2.  Therefore, Glueck determines both a movement profile (Fig. 2 showing the acceleration of the carriage 3)), and 
	(ii) to perform fatigue detection of the guide component using the vibration signal, wherein the movement profile includes  at least one of a standstill profile, an acceleration profile, a profile of constant velocity, and wherein the analysis device is configured to perform the fatigue detection using only a portion of the vibration signal corresponding to in the profile of constant velocity, (oscillation levels, during time of uniform speed of the guide carriage [0022], are used to determine if there are any damage signals 20, Fig. 3. (damage/fatigue [0002], [0007]).  The signals from the acceleration sensor 9 are first fed through a low-pass filter 21 (LPF) [0040], Glueck teaches the determination of the movement profile [of the guide carriage]. 
	 [0036] Fig. 2 shows a diagram in which the movement of the guide carriage 3 is shown by way of example with regard to its acceleration curve x over time t.
	In this example, the guide carriage 3 constantly moves back and forth between the end stops 4 and 5.
	There are periods of time with positive acceleration 14 (starting and acceleration profile) and periods of time with negative acceleration 15 (deceleration/braking profile), between which a region 16 with an acceleration value of zero, i.e. H. with a largely constant speed of the guide carriage 3 there.
	[0038] [T]here must be operating states in the guide carriage movement 6 in which the guide carriage 3 is braked at the end of a movement marking a braking acceleration 15 and is then accelerated again in the other direction.
	In between there are areas 16 with a constant guide carriage speed or an acceleration with the value zero, in which the guide carriage 3 moves largely at a constant speed.
	Glueck discusses the moments of braking [0039], positive and negative acceleration, and movement at largely constant speed (velocity) between the two end stops 4, 5.  Glueck addresses that realistically, standstill occurs in carriage measurement [0008] and that it would be far more complicated to develop a particular measurement run. [0034] The integrated evaluation electronics of the evaluation unit 11… monitors the signals of the acceleration sensor 10, which senses the accelerations of the guide carriage 3 along the guide rail 2, to draw conclusions about the current state of movement of the guide carriage 3.  Glueck teaches wherein the set points define a measurement window [0036].  Within the window is the time t wherein the speed of the carriage is largely zero. Measured vibration values are forwarded for evaluation only when the carriage is at largely constant speed [0017], [0022], [0041], [0043]. 
	Glueck fails to explicitly teach a profile of the standstill and starting profile.  However, a standstill profile will appear as a constant speed and zero acceleration.  Other factors within the scope of a person having ordinary skill in the art can indicate that the guide carriage is not moving, i.e. if the vibration sensor is not detecting any vibration or movement. Likewise, a starting profile may have a distinct profile depending on the operation of the guide and will presumably have a non-constant velocity due to an assumed start from full stop.  Therefore, a starting profile will likely look like the acceleration 14 or 15 from either end stop 4, 5.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a current state of movement including a standstill profile or starting [from zero] profile in order to know when the carriage is not moving or when the carriage is experiencing acceleration and thus to not collect, process, and analyze data during that time because it does not correspond to zero-acceleration movement. 
	Glueck fails to teach wherein the sensor is a sensor (a single sensor).  
	However, Glueck makes clear that vertical and horizontal acceleration measurements are required.  The instant invention employs a tri-axial accelerometer to obtain acceleration/vibration measurements and it is unclear how the signals from the tri-axial accelerometer are used. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use two accelerometers instead of a tri-axial accelerometer (which uses three accelerometers) to detect vibration of the carriage in a first direction (vertical) and movement of the carriage along the guide in a second direction (horizontal) in order to effectively determine when the carriage acceleration along the guide is largely zero and thus the guide carriage is at a uniform speed to most effectively analyze vibration.
	Glueck fails to specify the sensor being configured to detect vibration signals in a frequency range from 0 to 20 kHz.  
	However, the detection range and mechanisms to effectively determine and detect within a range are design considerations within the scope of a person having ordinary skill in the art.  To detect a particular frequency, the sampling frequency is typically at least twice the detected frequency.  The operating frequency can be influenced by factors such as speed, position, and temperature. The determination of a relevant frequency range can be done through spectral analysis or previously measured vibration data captured when the monitored mechanism is fully-operational and operating normally. The choice of sensors and clocks can determine a sampling frequency and then a range of relevant values can be filtered and retained and any outlying frequencies which are not relevant can be omitted from analysis.  An operating range can effectively be narrowed in order to reduce the amount of processing, data, and overall cost.  Therefore, it is within the scope of a person having ordinary skill in the art to determine a relevant frequency range for detection.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to detect vibration signals in a specific frequency range, including 0-20kHz, in order to detect a frequency range relevant to the operation of a component which will vibrate (normally and abnormally) within the 0-20kHz range and thereby have the most cost-effective component by only detecting in an anticipated range. 

Claim 3: Glueck teaches the guide according to claim 1. Glueck teaches wherein the analysis device is configured to digitally filter the vibration signal detected by the sensor via at least one of a low-pass filter and a discrete wavelet transformation (Glueck filters the vibration signal from the acceleration sensor 10 via a low-pass filter [0017], [0023], Fig. 4 shows the acceleration sensor 10 feeds into a LPF 21).

Claim 14:  Glueck teaches a sensor assembly for a guide having a guide part (guide rail 2, Fig. 1) and a guide component (carriage 3) configured to be guided and movable via the guide part, the sensor assembly comprising: 
	a sensor configured to detect a vibration signal of the guide component (vibration sensor 9 and acceleration sensor 10; these detect in the vertical direction (arrow 12; Fig. 1) and horizontal direction (arrow 13)) configured to detect a vibration signal of the guide component (carriage 3) (Glueck uses two sensors to determine the vibration signal, therefore the signals from both the vibration sensor 9 and acceleration sensor 10 are considered the vibration signal. ([0033] the vibration sensor 9 detects vertical movements of the guide carriage 3 while the acceleration sensor 10 detects horizontal accelerations in the direction of movement of the guide carriage 3); and 
	an analysis device (evaluation unit 11; [0034] The integrated evaluation electronics of the evaluation unit 11, on the one hand, evaluate the signal from the vibration sensor 9, for example a characteristic value and trend formation of the vibration frequency and vibration amplitude; on the other hand, it also monitors the signals of the acceleration sensor 10, which senses the accelerations of the guide carriage 3 along the guide rail 2, to draw conclusions about the current state of movement of the guide carriage 3.) configured to analyze the vibration signal detected by the sensor, 
	the analysis device configured i) to determine a movement profile of the guide component using the vibration signal (Glueck determines a vibration of the device using the signals from the vibration sensor 9 only during a time t, also indicated within the temporal measurement window 27.  The temporal measurement window is chosen based on the acceleration profile determined from the acceleration sensor, which is measuring in the horizontal direction, when the acceleration data is within an appropriate level (predefined setpoint window 23) as indicated in Fig. 2.  Therefore, Glueck determines both a movement profile (Fig. 2 showing the acceleration of the carriage 3) of the guide component and performs fatigue detection (oscillation levels, during time of uniform speed of the guide carriage [0022], are used to determine if there are any damage signals 20, Fig. 3.  The signals from the acceleration sensor 9 are first fed through a low-pass filter 21 (LPF) [0040]).), and
	(ii) to perform fatigue detection of the guide component using the vibration signal, wherein the movement profile includes a standstill profile, a starting profile, an acceleration profile, a profile of constant velocity, and a braking profile, and wherein the analysis device is configured to perform the fatigue detection using only a portion of the vibration signal corresponding to the profile of constant velocity. (Glueck teaches the determination of the movement profile [of the guide carriage]. 
	[0036] Fig. 2 shows a diagram in which the movement of the guide carriage 3 is shown by way of example with regard to its acceleration curve x over time t.
	In this example, the guide carriage 3 constantly moves back and forth between the end stops 4 and 5.
	There are periods of time with positive acceleration 14 (starting and acceleration profile) and periods of time with negative acceleration 15 (deceleration/braking profile), between which a region 16 with an acceleration value of zero, i.e. H. with a largely constant speed of the guide carriage 3 there.
	[0038] [T]here must be operating states in the guide carriage movement 6 in which the guide carriage 3 is braked at the end of a movement marking a braking acceleration 15 and is then accelerated again in the other direction.
	In between there are areas 16 with a constant guide carriage speed or an acceleration with the value zero, in which the guide carriage 3 moves largely at a constant speed.
	Glueck discusses the moments of braking [0039], positive and negative acceleration, and movement at largely constant speed (velocity) between the two end stops 4, 5.  Glueck addresses that realistically, standstill occurs in carriage measurement [0008] and that it would be far more complicated to develop a particular measurement run. [0034] The integrated evaluation electronics of the evaluation unit 11… monitors the signals of the acceleration sensor 10, which senses the accelerations of the guide carriage 3 along the guide rail 2, to draw conclusions about the current state of movement of the guide carriage 3.  Glueck teaches wherein the set points define a measurement window [0036].  Within the window is the time t wherein the speed of the carriage is largely zero. Measured vibration values are forwarded for evaluation only when the carriage is at largely constant speed [0017], [0022], [0041], [0043]. 
	Glueck fails to explicitly teach a profile of the standstill and starting profile.  However, a standstill profile will appear as a constant speed and zero acceleration.  Other factors within the scope of a person having ordinary skill in the art can indicate that the guide carriage is not moving, i.e. if the vibration sensor is not detecting any vibration or movement. Likewise, a starting profile may have a distinct profile depending on the operation of the guide and will presumably have a non-constant velocity due to an assumed start from full stop.  Therefore, a starting profile will likely look like the acceleration 14 or 15 from either end stop 4, 5.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a current state of movement including a standstill profile or starting [from zero] profile in order to know when the carriage is not moving or when the carriage is experiencing acceleration and thus to not collect, process, and analyze data during that time.
	Glueck fails to teach wherein the sensor is a sensor (a single sensor).  
	However, Glueck makes clear that vertical and horizontal acceleration measurements are required.  The instant invention employs a tri-axial accelerometer to obtain acceleration/vibration measurements. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use two accelerometers instead of a tri-axial accelerometer (which uses three accelerometers) to detect vibration of the carriage in a first direction (vertical) and movement of the carriage along the guide in a second direction (horizontal) in order to effectively determine when the carriage acceleration along the guide is largely zero and thus the guide carriage is at a uniform speed to most effectively analyze vibration.
	Glueck fails to specify the sensor being configured to detect vibration signals in a frequency range from 0 to 20 kHz.  
	However, the detection range and mechanisms to effectively determine and detect within a range are design considerations within the scope of a person having ordinary skill in the art.  To detect a particular frequency, the sampling frequency is typically at least twice the detected frequency.  The operating frequency can be influenced by factors such as speed, position, and temperature. The determination of a relevant frequency range can be done through spectral analysis or previously measured vibration data captured when the monitored mechanism is fully-operational and operating normally. The choice of sensors and clocks can determine a sampling frequency and then a range of relevant values can be filtered and retained and any outlying frequencies which are not relevant can be omitted from analysis.  An operating range can effectively be narrowed in order to reduce the amount of processing, data, and overall cost.  Therefore, it is within the scope of a person having ordinary skill in the art to determine a relevant frequency range for detection.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to detect vibration signals in a specific frequency range, including 0-20kHz, in order to detect a frequency range relevant to the operation of a component which will vibrate (normally and abnormally) within the 0-20kHz range and thereby have the most cost-effective component by only detecting in an anticipated range.

Claim 15: A method of using a sensor assembly (vibration sensor 9 and acceleration sensor 10; these detect in the vertical direction (arrow 12; Fig. 1) and horizontal direction (arrow 13)) for a guide having a guide part (guide rail 2, Fig. 1) and a guide component (carriage 3) configured to be guided and movable via the guide part, the sensor assembly having a sensor (vibration sensor 9 and acceleration sensor 10; these detect in the vertical direction (arrow 12; Fig. 1) and horizontal direction (arrow 13))  configured to detect a vibration signal (Glueck uses two sensors to determine the vibration signal, therefore the signals from both the vibration sensor 9 and acceleration sensor 10 are considered the vibration signal) of the guide component ([0033] the vibration sensor 9 detects vertical movements of the guide carriage 3 while the acceleration sensor 10 detects horizontal accelerations in the direction of movement of the guide carriage 3) and
	 an analysis device (evaluation unit 11; [0034] The integrated evaluation electronics of the evaluation unit 11, on the one hand, evaluate the signal from the vibration sensor 9, for example a characteristic value and trend formation of the vibration frequency and vibration amplitude; on the other hand, it also monitors the signals of the acceleration sensor 10, which senses the accelerations of the guide carriage 3 along the guide rail 2, to draw conclusions about the current state of movement of the guide carriage 3.) configured to analyze the vibration signal detected by the sensor, 
	the method comprising: detecting the vibration signal of the guide component using the sensor (vibration sensor 9 and acceleration sensor 10; Fig. 1) and horizontal direction (arrow 13)) configured to detect a vibration signal (Glueck uses two sensors to determine the vibration signal, therefore the signals from both the vibration sensor 9 and acceleration sensor 10 are considered the vibration signal) of the guide component ([0033] the vibration sensor 9 detects vertical movements of the guide carriage 3 while the acceleration sensor 10 detects horizontal accelerations in the direction of movement of the guide carriage 3);
	 determining a movement profile of the guide component using the vibration signal detected by the sensor, the movement profile including at least one or a standstill profile, a starting profile, an acceleration profile, a profile of constant velocity, and a braking profile (Glueck determines a vibration of the device using the signals from the vibration sensor 9 only during a time t, also indicated within the temporal measurement window 27.  The temporal measurement window is chosen based on the acceleration profile determined from the acceleration sensor, which is measuring in the horizontal direction, when the acceleration data is within an appropriate level (predefined setpoint window 23) as indicated in Fig. 2.  Therefore, Glueck determines both a movement profile (Fig. 2 showing the acceleration of the carriage 3) of the guide component and performs fatigue detection (oscillation levels, during time of uniform speed of the guide carriage [0022], are used to determine if there are any damage signals 20, Fig. 3.; Glueck teaches the determination of the movement profile [of the guide carriage]. 
	[0036] Fig. 2 shows a diagram in which the movement of the guide carriage 3 is shown by way of example with regard to its acceleration curve x over time t.
	In this example, the guide carriage 3 constantly moves back and forth between the end stops 4 and 5.
	There are periods of time with positive acceleration 14 (starting and acceleration profile) and periods of time with negative acceleration 15 (deceleration/braking profile), between which a region 16 with an acceleration value of zero, i.e. H. with a largely constant speed of the guide carriage 3 there.
	[0038] [T]here must be operating states in the guide carriage movement 6 in which the guide carriage 3 is braked at the end of a movement marking a braking acceleration 15 and is then accelerated again in the other direction.
	In between there are areas 16 with a constant guide carriage speed or an acceleration with the value zero, in which the guide carriage 3 moves largely at a constant speed.
	Glueck discusses the moments of braking [0039], positive and negative acceleration, and movement at largely constant speed (velocity) between the two end stops 4, 5.  Glueck addresses that realistically, standstill occurs in carriage measurement [0008] and that it would be far more complicated to develop a particular measurement run. [0034] The integrated evaluation electronics of the evaluation unit 11… monitors the signals of the acceleration sensor 10, which senses the accelerations of the guide carriage 3 along the guide rail 2, to draw conclusions about the current state of movement of the guide carriage 3.  Glueck teaches wherein the set points define a measurement window [0036].  Within the window is the time t wherein the speed of the carriage is largely zero. Measured vibration values are forwarded for evaluation only when the carriage is at largely constant speed [0017], [0022], [0041], [0043]. 
	Glueck fails to explicitly teach a profile of the standstill and starting profile.  However, a standstill profile will appear as a constant speed and zero acceleration.  Other factors within the scope of a person having ordinary skill in the art can indicate that the guide carriage is not moving, i.e. if the vibration sensor is not detecting any vibration or movement. Likewise, a starting profile may have a distinct profile depending on the operation of the guide and will presumably have a non-constant velocity due to an assumed start from full stop.  Therefore, a starting profile will likely look like the acceleration 14 or 15 from either end stop 4, 5.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a current state of movement including a standstill profile or starting [from zero] profile in order to know when the carriage is not moving or when the carriage is experiencing acceleration and thus to not collect, process, and analyze data during that time.
	Glueck fails to teach wherein the sensor is a sensor (a single sensor).  
	However, Glueck makes clear that vertical and horizontal acceleration measurements are required.  The instant invention employs a tri-axial accelerometer to obtain acceleration/vibration measurements. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use two accelerometers instead of a tri-axial accelerometer (which uses three accelerometers) to detect vibration of the carriage in a first direction (vertical) and movement of the carriage along the guide in a second direction (horizontal) in order to effectively determine when the carriage acceleration along the guide is largely zero and thus the guide carriage is at a uniform speed to most effectively analyze vibration.
	Glueck fails to specify the sensor being configured to detect vibration signals in a frequency range from 0 to 20 kHz.  
	However, the detection range and mechanisms to effectively determine and detect within a range are design considerations within the scope of a person having ordinary skill in the art.  To detect a particular frequency, the sampling frequency is typically at least twice the detected frequency.  The operating frequency can be influenced by factors such as speed, position, and temperature. The determination of a relevant frequency range can be done through spectral analysis or previously measured vibration data captured when the monitored mechanism is fully-operational and operating normally. The choice of sensors and clocks can determine a sampling frequency and then a range of relevant values can be filtered and retained and any outlying frequencies which are not relevant can be omitted from analysis.  An operating range can effectively be narrowed in order to reduce the amount of processing, data, and overall cost.  Therefore, it is within the scope of a person having ordinary skill in the art to determine a relevant frequency range for detection. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to detect vibration signals in a specific frequency range, including 0-20kHz, in order to detect a frequency range relevant to the operation of a component which will vibrate (normally and abnormally) within the 0-20kHz range and thereby have the most cost-effective component by only detecting in an anticipated range.

Claims 2, 6-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Glueck in view of applicant-cited DE102010015208 (herein after “Benkert”; English spec translation provided).

Claim 2: Glueck teaches the guide according to claim 1. Glueck teaches a determination of a damage signal 20 within the temporal measurement window 27.  Glueck evaluates the vibration sensor 9 signal for characteristic value and trend information including the vibration frequency and amplitude [0034]. 
	Glueck fails to teach wherein the analysis device is configured to determine a frequency band of the vibration signal and to perform the fatigue detection using a portion of the vibration signal within the frequency band.
	However, Benkert teaches that restricting a measured frequency range for a linear guide to 16kHz max, preferably 14kHz [0008]. This allows for the determination of a constant component within the frequency band (envelope) and the constant component within the band is used to determine a damage state when its characteristic value exceeds a predetermined threshold. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a frequency band of the vibration signal and perform fatigue detection using the frequency band in order to utilize simple measurement components and inexpensive implementation. 

Claim 6: Glueck in view of Benkert teaches the guide according to claim 2.  Glueck fails to teach wherein the analysis device is configured to determine the velocity based on at least one of the starting profile and the acceleration profile. 
	However, Glueck does address that the evaluation unit 11 monitors the accelerations of the guide carriage to draw conclusions about the current state of movement.
	Further, it is well known in the art that acceleration is used to determined velocity based on the acceleration rate over the amount of time. Therefore, to use the acceleration profile to determine velocity is within the scope of a person having ordinary skill in the art. 
	Benkert teaches the concept of a speed profile.  Benkert teaches that the speed profile was be used to establish thresholds and characteristic values particular to that speed profile [0011].  If the speed is significantly greater, that it is understood that the vibrational threshold frequency should be significantly greater than when operating at minimal speed. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to determine a velocity of the carriage in order to determine a dynamic threshold for damage thus ensuring the threshold is appropriate according to operating conditions. 

Claim 7: Glueck in view of Benkert teaches the guide according to claim 6.  Glueck further teaches wherein the analysis device is configured to determine at least one characteristic of the portion of the vibration signal within the frequency band (Glueck teaches [0034] The integrated evaluation electronics of the evaluation unit 11, on the one hand, evaluate the signal from the vibration sensor 9, for example a characteristic value and trend formation of the vibration frequency and vibration amplitude).

Claim 8: Glueck teaches the guide according to claim 7.  Glueck fails to teach wherein at least one of: the determined at least one characteristic includes at least one of a mean value, a mean absolute deviation (MAD), and a root mean square of the vibration signal; the analysis device is configured to scale the determined at least one characteristic using the determined velocity; the analysis device is configured to, in the case that the at least one characteristic includes at least two characteristics, combine the at least two characteristics; and the analysis device is configured to output at least one of a warning and an alarm in response to an increase of the at least one characteristic. 
	However, Benkert teaches the use of an alarm signal, which can be output for operating, or maintenance personal when a threshold is exceeded [0007].  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the use of an alarm in the event that a threshold is exceeded, which would correspond to a damage signal 20 of Glueck, in order to prevent damage or halt the progression of any damage and increase safety. 

Claim 12. Glueck teaches the guide according to claim 7.  Glueck fail to teach wherein: the analysis device is configured to presume a non-change of the at least one characteristic if it is at least one of (i) below an upper limit, (ii) above a lower limit, and (iii) between two limits; and wherein the analysis device is configured to compute and adaptively adjust at least one of (i) the upper limit, (ii) the lower limit, and (iii) the two limits using the at least one characteristic.
	However, Benkert teaches the determination of a characteristic value as well as a determination of whether or not the characteristic value is above a predetermined threshold value (i.e. an upper limit).  If the characteristic exceeds a threshold, an alarm is initiated.  Therefore, if the threshold is not exceeded, no change and no alarm.  Benkert teaches the adjustment of thresholds based on speed profiles, therefore adaptive adjustment of thresholds [0011]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use an analysis as taught by Benkert including an upper limit and adaptive adjustment of the thresholds, in order to effectively assess a linear guide performance at varying speeds while using inexpensive implementation and simple components.

Claim 9 and 13 are rejected under 35 U.S.C.  103 as being unpatentable over Glueck in view of US7,903,949 (herein after “Singh”): 

Claim 9: Glueck teaches the guide according to claim 1.Glueck further teaches wherein one of: the guide component is a guide carriage (carriage 3) and the guide part is a guide rail (guide rail 2), which has at least one of the sensor (sensors 9, 10) and the analysis device (evaluation unit 11), being fixed on the guide carriage (Fig. 1 shows the sensors 9, 10 and evaluation unit 11 on the carriage surface 7).  
	Glueck fails to teach a housing, the housing at least one of (i) being arranged on a side of the guide carriage facing in the longitudinal direction, (ii) enclosing the guide rail, (iii) partially encompassing the guide rail, and (iv) completely encompassing the guide rail; 
	and the guide component is a threaded nut and the guide part is a guide spindle, the housing, which has at least one of the sensor and the analysis device, being fixed on the threaded nut, the housing at least one of (i) being arranged axially on the threaded nut, (ii) enclosing the guide spindle, (iii) partially encompassing the guide spindle, and (iv) completely encompassing the guide spindle.
	However, Singh teaches an assembly including a ball nut 16 including an internal thread 24 defined by a helical groove 22.  The ball nut 16 moves along a ball screw 14 having a corresponding external groove 18, which cooperates with the internal groove 22. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a threaded guide and threaded carriage/nut as this is a common translational assembly (Linear motion assemblies, such as lead screws, linear rail and carriage assemblies, and ball screws, are used in the machine tool and aerospace industries to effect linear movement of one body relative to another body. Col. 1, lines 18-24.) which will readily allow for linear motion of the carriage along the guide rail. 
	Glueck and Singh fail to teach a housing, the housing at least one of (i) being arranged on a side of the guide carriage facing in the longitudinal direction, (ii) enclosing the guide rail, (iii) partially encompassing the guide rail, and (iv) completely encompassing the guide rail.  However, Singh arranges sensors 70, 72, 76 on the surface of the translational body (ball nut 16).  
	The use of a housing is within the scope of a person having ordinary skill in the art.  Housings can be used to protect sensitive equipment from mechanical damage, or water and debris.  The placement and design of the housing can depend on the placement of the sensors, which is a design choice.  As long as the sensors can accurately measure the intended parameter and output the data in a desired manner, the placement is not critical.  Likewise, if a housing is desired/needed based on the operating environment, the placement, shape, material, etc. of the housing is a design choice within the scope of a person having ordinary skill in the art. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a housing to cover the sensors 9, 10 positioned on the carriage of Glueck in order to protect the sensors from water, dust, or mechanical damage. 

Claim 13: Glueck teaches the guide according to claim 1. Glueck fails to teach wherein the analysis device is configured to perform the fatigue detection in a location-resolved manner.
	However, Singh teaches the determination of the linear position of the carriage 216 to the rail 214 (col. 12, lines 31-47).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to determine a position of a carriage relative to the guide rail in order to ensure that the carriage is moving as anticipated along the guide and that the drive motor is operating as anticipated.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Glueck in view of Benkert further in view of US2019/0101876 (herein after “Ghangam”): Glueck in view of Benkert teaches the guide according to claim 7.  Glueck in view of Benkert fails to teach wherein: the analysis device is configured to determine a slope of the at least one characteristic in comparison to at least one preceding value for the at least one characteristic; and at least one of: in response to the slope of the at least one characteristic being less than or equal to zero, the analysis device is configured to conclude that no fatigue is present; in response to the slope of the at least one characteristic being approximately zero, the analysis device is configured to conclude the guide is in a stable phase; and in response to the slope of the at least one characteristic being greater than zero, the analysis device is configured to conclude that fatigue is present in the guide.
	However, Ghangam teaches bearing monitoring wherein a vibration state is monitored for changes in the vibration state over time.  The vibration measurements are assessed for frequency “items”.  This frequency analysis determines a vibration condition, which is monitored over time to determine trends including comparing a measured state with previous system data [0073].  Ghangham discusses that the motor, bearing, axle system will knowingly operate differently at the beginning of its life than it will operate over time [0023]. Ghangam uses an additional analysis wherein the vibration state threshold is compared to a standard deviation or other deviation threshold [0027].  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to monitor the device of Glueck including determining a slope of the at least one characteristic in comparison to at least one preceding value (i.e. comparing with previous system data, either immediately previous or an initial state) for the at least one characteristic; and making a determination regarding the detected slope (change) from the previous state to the instant state, i.e. a dangerous change or a deviation beyond a threshold of acceptable change from a previously measured state in order to use and develop historical data trends, determine how the mechanical system has changed over time, and develop expected vibration states for the device over time. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Glueck in view of Benkert further in view of US 7,225,109 (herein after Frerichs”). Glueck in view of Benkert teaches the guide according to claim 7.  Glueck fails to teach wherein at least one of: the analysis device is configured to output a first warning in response to the at least one characteristic exceeding an upper limit; the analysis device is configured to output a second warning in response to a value of the at least one characteristic exceeding a maximum value of the at least one characteristic in one of (i) a running-in phase of the guide component, and (ii) at the beginning of recordings of the guide component; and the analysis device is configured to output one of an alarm and a third warning in response to at least one condition being fulfilled, the at least one condition including at least one of (i) after the further warning, a predetermined number of cycles being reached, (ii) an estimated remaining service life being reached, (iii) the at least one characteristic exceeding a determined statistical limit, and (iv) one of an absolute limit, a configurable limit, and a threshold value for the at least one characteristic being reached.
	However, Benkert teaches the use of an alarm signal which can be output for operating or maintenance personal when a threshold is exceeded [0007]. This threshold can be measured and assessed at any stage if the machine is operating improperly and thus a damage state is determined. Benkert further teaches the use of a multi-stage warning signal including a threshold designed in stages and matched to a respective embodiment including developments in the damaged and undamaged states. 
	Such states are known including using a statistical limit and various rule sets in order to determine and indicate actual or probable fault in machinery (Frerichs. Abst). Frerichs teaches the use of determining a statistical limit using numerical methods and using that limit to assess when operating parameters exceed such limits at any operational state (start-up, after a running duration, etc.). Frerichs monitors mechanical system vibration in the frequency domain and analyzes the data for characteristics of the data. 
	Limits and thresholds can be modeled, determined, and designed according to the machine itself, operating parameters, materials, required safety ratings, etc. Frerichs teaches the comparison of the vibrational state to an anticipated/modeled (col. 5, line 50-col. 6, line 21).  This can include any stage or operation of the machine in order to effectively determine normal or abnormal operation.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the use of an alarm, including a multi-stage alarm as taught by Benkert, in the event that a threshold is exceeded or various thresholds are exceeded at any stage including initialization/start-up, a steady-state operation, etc..  these thresholds can be determined and set in various ranges depending on required safety and what is being monitored for prevention including minor or increasingly devastating and dangerous thresholds being exceeded in order to prevent damage, halt the progression of any damage, reduce costs due to damage, and increase safety.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2855                                                                                                                                                                                                        11/28/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2855